DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/8/2022 has been entered.

Response to Arguments
Applicant’s arguments, 8/8/2022, with respect to amended independent claim(s) 1 have been fully considered and are persuasive. Claim(s) 1-5 and 8-10 are allowed. Applicant’s arguments with respect to independent claim(s) 6 have been fully considered and are not persuasive as applicant didn’t clearly pointed out deficiencies of the rejection set forth. Argument of “…same reason as set forth above regarding Claim 1…” is not persuasive as scope of the claim 1 and claim 6 are different, Furthermore, prior art Watanabe is being applied differently in the claim 6 than claim 1 and prior art Bhattacharyya is being applied in the claim 6 but not claim 1. The office is maintaining the rejection of claim 6 as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya (US publication 2007/0045711 A1), hereinafter referred to as Bhattacharyya, and further in view of Watanabe et al. (US publication 2008/0173930 A1), hereinafter referred to as Watanabe.

Regarding claim 6, Bhattacharyya teaches a thin-film memory transistor (fig. 4a-4b and related text), comprising a source region (n+ region on right, fig. 4a), a drain region (n+ region on left, fig. 4a), a channel region (region between source and drain, fig. 4a), a gate electrode (410, [0049]), and a charge-trapping layer (406, [0049]) provided between the channel region and the gate electrode and electrically isolated therefrom (fig. 4a), wherein the charge-trapping layer comprises nano-crystals, ([0049]).
 Bhattacharyya does not explicitly teach wherein the charge-trapping layer comprises a trap-site area density of less than 2.7 x 1012 electrons per cm2.
Watanabe teaches wherein the charge-trapping layer comprises a trap-site area density of less than 2.7 x 1012 electrons per cm2 ([0062-0064], fig. 5). The claimed charge density overlaps prior art’s charge density and this value is something that is optimized to provide a semiconductor memory device that does not degrade the endurance characteristics at the time of repetitive writing/erasing ([0020 and 0057-0064]) and thus is a result-effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Bhattacharyya with that of Watanabe so that wherein the charge-trapping layer comprises nano-crystals, with a trap-site area density of less than 2.7 x 1012 electrons per cm2 to provide a semiconductor memory device that does not degrade the endurance characteristics at the time of repetitive writing/erasing ([0020]).
It has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05-2144.07).
Regarding claim 7, Bhattacharyya teaches wherein the charge-trapping layer comprises nano-crystals of germanium (Ge) ([0049]), zirconium oxide (ZrO.sub.2), or zinc oxide (ZnO).

Allowable Subject Matter
Claim(s) 1-5 and 8-10 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828